Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 and 21-28 have been allowed. 
EXAMINER’S AMENDMENT
Examiner tried to contact the Attorney of record several times to discuss the withdrawn claims to be canceled and the Attorney did not respond, so the Examiner decides to cancel the withdrawn claims 13-20 for the reason of allowance for claims 1-12 and 21-28.
Claims 13-20 (Cancelled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s remarks were persuasive none of the prior references or in combination discloses “providing transform data indicating a plurality of transforms between a plurality of sensors within the plurality of sensor modules demultiplexing a serial stream of sensor data from the plurality of sensor modules based on homogenizing and decoupling a plurality of different types of sensor data from the serial stream of sensor data using the transform data processing the demultiplexed sensor data to generate a response.”.
The closest prior art discloses an Autonomous driving is one of the world's most challenging computational problems. Very large amounts of data from cameras, RADARs, LIDARs, and HD-Maps must be processed to generate commands to control the car safely and comfortably in real-time. This challenging task requires a dedicated supercomputer that is energy-efficient and low-power, complex high-performance software, and breakthroughs in deep learning AI algorithms. To meet this task, the present technology provides advanced systems and methods that facilitate autonomous driving functionality, including a platform for autonomous driving Levels 3, 4, and/or 5 (e.g. Ditty et al (US 2019/0258251 A1 the technology . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Allowable Subject Matter
Claims 1-12 and 21-28 have been allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/H.M.A./Examiner, Art Unit 3665         
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664